Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 1 I, Jeff Baisley, Chief Financial Officer of Graham Capital Management L.P. and I, Paul Sedlack, Chief Executive Officer of Graham Capital Management L.P., certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: 1. The Quarterly Report on Form 10-Q of Graham Alternative Investment Fund I LLC (the “registrant”) for the period ended March 31, 2011 fully complies with the requirements of Section 13(a) or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Date: May 16, 2011 /s/ Jeff Baisley Jeff Baisley Chief Financial Officer Graham Capital Management L.P. /s/ Paul Sedlack Paul Sedlack Chief Executive Officer Graham Capital Management L.P.
